              Case 1:19-cr-00386-PKC Document 4 Filed 05/06/19 Page 1 of 1 PageID #: 17
                                   United States District Court,Eastern District of New York
UNITED STATES OF AMERICA                                                         ORDER SETTING CONDITIONS OF RELEASE
                y                                                                AND APPEARANCE BOND

                                                  .Defendant.                    Case Number.-
                                                                   RELEASE ORDER

      It is hereby ORDERED tliat the above-named defendant be released subject to the Standard Conditions of Release on the reverse and as follows:
     [ ]/ Upon Personal Recognizance Bond on his/her promise to appear at all scheduled proceedings as required, or
     [\/ Upon Bond ex^uted by the defendant in the amount of$                                     ,and
         secured by financially responsible sureties listed below and/or[ ]collateral set forth below.                         Co
                                                                                                                                    i
                                                             Additional Conditions of Release

      The Court finding that release under the Standard Conditions of Release on the reverse will not by themselves reasonably assure the
ap^arance of the defendant and/or the safety ofother persons and the community,IT IS FURTHER ORDERED as follows: ^g.
\f\ 1. The defendant must remain in and may not lea^ Aefo^wing areas without Court permission: j^^ew York City;^^ong Island, NY;
         [ ]New York State;[]New Jersey; \>J              gANy                                     travel to and fi-om this Court and the permitted areas.
[] 2.     The defendant must avoid all contact with the following persons or entities:

[ U 3. The defendant must avoid and not go to any ofthe following locations:                                                                              .
^,4. The defendant must surrender all passports to Pretrial Services by                 and not obtain other passports or international travel documents.
[\/ 5. ✓ The defendant is placed under the supervision ofthe Pretrial Services Agency subject to the Special Conditions on the reverse and:
        ^ a. is subject to ra^om visits by a Pretrial Services officer at defendant's residence and/or place of work;
     M b. must report[vfas directed by Pretrial Services or[ ]in person times per          and/or[ ]by telephone        times per
       c. must undergo[ ]testing,[]evaluation and/or[ ]treatment for substance abuse, including alcoholism, as directed by Pretrial Services.
          d. must undergo evaluation and treatment for mental health problems, as directed by Pretrial Services.
     U e. is subject to the following location restriction program with location monitoring, as directed by Pretrial Services:
         [ Hiome incarceration: restricted to home at all times, except for attorney visits, court appearances and necessary medical treatment;
          M home detention: restricted to home at all ^es,except for attorney visits, court appearances, medical treatment,[ ]religious services,
            E,^mployment, E»/fschool or training,father activities approved by Pretrial Services,[ ]
    [ ] curfew: restricted to home every day from                       to                   ,or [ ]as directed by Pretrial Services.
    [ ] Defendant must pay all or part ofthe cost ofany required testing, evaluation, treatment and/or location monitoring with personal funds,
          based upon ability to pay as determined by the Court.and the Pretrial Services Agency, and/ or from available insurance.
4/] 6. Other Conditions:                     ^ Qy^            ^                                               S'
                                                                  APPEARANCE BOND
I, the undersigned defendant, and each surety who signs this bond, acknowledge that I have read this Appearance Bond and, and have either read all
the other conditions ofrelease or have had those conditions explained. I further acknowledge that I and my personal representatives,jointly and
severally, are bound to pay the United States of America the sum ofS_             000                   and that this obligation is secured with the below
interest in the following property ("Collateral") which I represent is/are free and clear of liens except as otherwise indicated:
   [ ]cash deposited in the Registry ofthe Court in tlie sum of$                                          ;
   [ ]premises located at:                                                       owned by                                                          .
   []I also agree to execute a confession ofjudgment, mortgage or lien in form approved by the U.S. Attorney which shall be duly filed with the
    proper local and state authorities on or before                                                                            .
Each owner ofthe above Collateral agrees not to sell the property, allow flirtlier claims or encumbrances to be made against it, or do anything to
reduce its value while this Appearance Bond is in effect.
Forfeiture ofthe Bond This Appearance Bond may be forfeited if the defendant fails to comply with any ofthe conditions set forth above and on the
reverse. The defendant and any surety who has signed this form also agree that the court may immediately order the amount of the bond surrendered
to tlie United States, including any security for the bond,if the defendant fails to comply with the above agreement. The court may also order a
judgment offorfeiture against the defendant and against each surety for the entire amount ofthe bond, including any interest and costs.


                                             Address:
                    »»>« « I \»    ,Surety 0                      ^ft<>t j
                                             Address:
                                   ,Surety

                                             Address:
                                   ,Surety
     I acknowledge that 1 am the defendant in this case and that I am aware of the conditions of release and of the penalties and sanctions set
forth on the front and reverse sides of this form.                                                                                            ^
                                                                                                                                                     efendant
Release of the Defendant is hereby ordered on            x              ^         2o/^.                        v,        ^•>

                                  S lK\xo                                    Distribution:   Canary - Court   Pink - Pretrial Services   Goldenrod -Defendant
